Citation Nr: 0727852	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-34 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, due to Agent Orange exposure. 

2.  Entitlement to service connection for neuropathy of the 
upper and lower extremities as secondary to a service-
connected disability.

3.  Entitlement to service connection for a heart condition 
as secondary to a service-connected disability.

4.  Entitlement to service connection for an eye condition as 
secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1963.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which adjudicated the issues on 
appeal.

The veteran initially requested that he be scheduled for a 
Board hearing at the RO.  The veteran was then notified in a 
June 2005 letter that his hearing had been scheduled for 
August 16, 2005.  However, the veteran failed to appear with 
no explanation provided.  Therefore his hearing request is 
considered withdrawn.  38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and no evidence shows that he was 
ever exposed to herbicides while on active duty.

2.  The veteran's diabetes mellitus, type II, was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to service.

3.  The veteran's neuropathy of the upper and lower 
extremities is secondary to his nonservice-connected diabetes 
mellitus.

4.  The veteran's heart condition may be related to his 
nonservice-connected diabetes mellitus, was first diagnosed 
many years after service, and has not been linked by 
competent medical evidence to service.

5.  The veteran's diabetic retinopathy is secondary to his 
nonservice-connected diabetes mellitus.

6.  The veteran did not incur a superimposed disease or 
injury to the eyes in service, and his visual defect is not a 
disease or injury under the meaning of applicable law and 
regulation for VA purposes.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1116 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  Neuropathy of the upper and lower extremities was not 
incurred in or aggravated by service, and is not proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 1116 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

3.  A heart condition was not incurred in or aggravated by 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1116 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  An eye condition was not incurred in or aggravated by 
service, and was not subject to a superimposed disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. § 3.303, 4.9 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes Mellitus, Type II

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition to the these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus, type II, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  See 38 C.F.R. § 3.309(e) (emphasis added).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2000).  

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. §3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 
23, 1997).  Second, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R.        § 3.309(e).

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

The Board finds that presumptive service connection due to 
herbicide exposure is not warranted for the veteran's 
diabetes mellitus, type II.  While type II diabetes mellitus 
is one of the specific diseases listed in 38 C.F.R. § 
3.309(e), the veteran's service personnel records do not show 
that he served in the Republic of Vietnam.  This is 
consistent with the veteran's own statements in which he 
himself denied ever serving in Vietnam. 

However, the veteran argues that, although he never served in 
Vietnam, he was nevertheless exposed to herbicides while 
working aboard the USS PRAIRIE.  According to the veteran, 
while working as an electrician aboard this ship, his duties 
included cleaning up all work areas before performing 
electrical work.  He recalled one such occasion in the early 
part of 1962 in which he was required to clean up chemicals 
and herbicides which had spilled in a storage room.  It is 
very unclear how the veteran knew or knows that the chemicals 
he was cleaning so many years ago (45 years) were actually 
herbicides being transported by his ship to Vietnam. 

Unfortunately, no evidence corroborates the veteran's 
assertion that he was exposed to herbicides while on active 
duty.  The veteran's service personnel records show that he 
served aboard the USS PRAIRIE from 1961 to May 1963.  
However, no evidence confirms that the USS PRAIRIE was used 
to transport herbicides.  Of particular relevance, in a March 
2003 letter, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) wrote, "To date, we have not located 
any documentation, which states that U.S. Navy ships 
transported Agent Orange, or other herbicides, to the 
Republic of Vietnam (RVN)."  In short, no evidence indicates 
that the veteran was ever exposed to herbicides while on 
active duty and evidence obtained by the RO (in an effort to 
assist the veteran with his contention) actually provides 
evidence against this claim.  

Since presumptive service connection for residuals of 
herbicide exposure is not warranted, service connection can 
only be established with proof of actual direct causation.  
In other words, medical evidence must show that the veteran's 
diabetes mellitus had it onset either in service or during 
the one-year presumptive period after service.  
Unfortunately, no such evidence has been submitted.

None of the veteran's service medical records makes any 
reference to diabetes.  The Board places significant weight 
on a separation examination report dated in April 1963 which 
notes that laboratory results were negative for any albumin 
or sugar.  There is also no evidence of diabetes during the 
one-year presumptive period after service.  Simply stated, 
the service medical records provide highly probative evidence 
against the claim. 

Indeed, the record shows that diabetes mellitus, type II, was 
first diagnosed in 1980, approximately 17 years after the 
veteran's separation from active duty.  Therefore, service 
connection is not warranted either on a direct or presumptive 
basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp 
2005); 38 C.F.R. §§ 3.307, 3.309 (certain chronic diseases, 
including diabetes, may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within one year of discharge from service).  In addition, the 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time between service and the 
onset of symptoms is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Also significant is the fact that the record does not include 
a medical opinion concerning the etiology or date of onset of 
the veteran's diabetes mellitus.  In other words, there is 
simply no medical evidence of a nexus or relationship between 
the veteran's diabetes mellitus, type II, and his period of 
active military service.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  In sum, the post-service medical 
records provide further evidence against the claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for diabetes mellitus, type II.  The 
veteran's contentions that his diabetes is related to service 
are outweighed by the medical evidence which shows that this 
condition was first diagnosed approximately 17 years after 
service.  See Barr v. Nicholson, No. 04-0534 (Vet. App. June 
15, 2007).  Accordingly, the appeal is denied.

II.  Neuropathy of the Upper and Lower Extremities

The veteran claims that he developed neuropathy involving 
both his upper and lower extremities due to his diabetes 
mellitus.  38 C.F.R. § 3.310(a) (a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition).  

The record supports the veteran's assertion that his 
neuropathy is secondary to his diabetes mellitus.  In this 
regard, records from Muleshoe Area Medical Center dated in 
March 2002 and July 2002 list diagnoses of diabetic 
neuropathy and diabetic peripheral neuropathy, respectively.  
However, since service connection has not been established 
for the veteran's diabetes mellitus, service connection for 
the veteran's neuropathy is not warranted.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for neuropathy of the upper and lower 
extremities.  Since the veteran's neuropathy has been 
medically linked to his nonservice-connected diabetes 
mellitus, type II, there is simply no basis to award service 
connection.  Accordingly, the appeal is denied.

III.  Heart Condition

The veteran also claims that he developed a heart condition 
as a result of his diabetes mellitus.  Indeed, medical 
evidence suggests that the veteran developed coronary artery 
disease and atherosclerosis as a result of his diabetes 
mellitus.  However, since service connection for diabetes 
mellitus has not been established, service connection for a 
heart condition as secondary to his nonservice-connected 
diabetes mellitus is not warranted.  

Even assuming for discussion purposes that veteran's heart 
disease is unrelated to his nonservice-connected diabetes 
mellitus, there is still no evidence that it had its onset 
either in service or during the one-year presumptive period 
after service, thereby precluding service connection. 

In reaching this decision, the Board notes that none of the 
service medical records makes any reference to heart 
problems.  Although the veteran was treated for chest pain on 
one occasion in March 1962, it was attributed to a muscle 
strain and therefore noncardiac in nature.  A separation 
examination report dated in April 1963 also notes that the 
veteran's heart was normal on clinical evaluation.  In the 
absence of a chronic heart condition in service, the service 
medical records provide compelling evidence against the 
claim. 

Indeed, the record shows that heart disease was first 
identified in January 2001 when the veteran was admitted to 
Covenant Health System for complaints of chest pain and 
shortness of breath.  The initial diagnostic impression was 
ostial angina, and abnormal stress thallium, and diabetes.  
The veteran was eventually diagnosed with coronary artery 
disease, for which he underwent bypass surgery.  The Board 
emphasizes that none of these records includes a medical 
opinion concerning the etiology or date of onset of the 
veteran's heart disease.

Thus, since heart disease was first identified approximately 
38 years after the veteran's separation from active duty, 
service connection for a heart condition is not warranted 
either on a direct or presumptive basis.  See 38 U.S.C.A.  §§ 
1101, 1112, 1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 
3.309 (certain chronic diseases, including heart disease, may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service); see also Maxson, 230 F.3d at 1333.

In addition, none of the treatment records includes a medical 
opinion of a nexus or relationship between the veteran's 
coronary artery disease and his period of active duty.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In 
short, both the service and post-service medical records 
provide highly probative evidence against the claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a heart condition.  The veteran's 
contentions that his coronary artery disease is related to 
service are outweighed by the medical evidence which shows 
that this condition is related to his nonservice-connected 
diabetes mellitus, type II, and was first diagnosed 38 years 
after service.  See Barr v. Nicholson, No. 04-0534 (Vet. App. 
June 15, 2007).  Accordingly, the appeal is denied.




IV.  Eye Condition

The veteran claims that he developed an eye condition as a 
result of his diabetes mellitus.  The record also confirms 
that the veteran has been diagnosed with diabetic 
retinopathy.  However, since service connection is not in 
effect for diabetes mellitus, there is no basis to grant 
service connection for his diabetic retinopathy.

In addition to diabetic retinopathy, the Board notes that the 
veteran entered service with some loss of visual acuity which 
worsened slightly during his four-year period of active duty.  
However, refractive error of the eyes is not a disability 
within the meaning of applicable regulations providing for 
payment of VA disability compensation benefits.  38 C.F.R. §§ 
3.303, 4.9.  Therefore, it requires more than an increase in 
severity during service in order to warrant a grant of 
service connection.  The evidence must show that the 
refractive error was subject to a superimposed disease or 
injury during military service that resulted in increased 
disability.  See VAOPGCPREC 82-90 (July 18, 1990).

In this case, however, no medical evidence shows that the 
veteran incurred a superimposed disease or injury to his eyes 
in service.  In this regard, the veteran's entrance 
examination report notes that his uncorrected distant visual 
acuity was 20/60 for the right eye and 20/40 for the left 
eye, which was corrected to 20/25 bilaterally with glasses.  
It was also noted that he had had surgery for esotropia at 
age 7, but that his eyes were now straight except when he 
would go swimming.  Esotropia is also referred to as cross-
eye.  See Dorland's Illustrated Medical Dictionary 644 (30th 
ed. 2003).  His separation examination report notes that his 
uncorrected distant visual acuity was 20/100 for the right 
eye and 20/50 for the left eye, which was corrected to 20/50 
for the right eye and 20/20 for the right eye. 

Thus, the veteran's service medical records show some loss of 
visual acuity in his right eye over a four-year period.  
However, none of these records makes any reference to a 
superimposed disease or injury to either eye, which is the 
central issue in this case.  Hence, the service medical 
records provide highly probative evidence against the claim.  

Post-service medical records also make no reference to a 
superimposed disease or injury to either eye that could be 
linked to service.  A Diabetes Eye Examination Report dated 
in April 2004 notes that the veteran's visual acuity was 
20/60 for the right eye and 20/50 for the left eye.  The 
Board points out that these findings are similar to those 
listed in the veteran's entrance examination report in 1969.  
The diagnostic impression was Hollenhorst plaque of the left 
eye and mild immature cataracts.  The Board notes that these 
conditions were first diagnosed many years after service, and 
have not been linked by competent medical evidence to 
service.  See Maxson and Maggitt, both supra. 

Since there is no medical evidence of a superimposed disease 
or injury during the veteran's military service, his claim of 
entitlement to service connection for an eye condition must 
be denied.  The only evidence in support of the veteran's 
claim are his own lay statements, which are insufficient to 
prove his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the appeal is denied.

V.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in August 2002, August 2003, and 
February 2005: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The medical evidence shows that the veteran was first treated 
for diabetes mellitus and heart problems many years after 
service, with no competent medical evidence relating either 
condition to service.  The record also shows that his 
neuropathy is due to his nonservice-connected diabetes 
mellitus, and that there is no evidence of a superimposed 
disease or injury to either eye in service.  In light of 
these findings, a remand for an opinion is not necessary to 
decide these claims.  See 38 U.S.C.A.      § 5103A; 38 C.F.R. 
§ 3.159(c)(4); see also, McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for neuropathy of the upper and lower 
extremities is denied.

Service connection for a heart condition is denied.

Service connection for an eye condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


